Citation Nr: 1447334	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  09-28 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection under the provisions of 38 U.S.C.A. § 1151 for left leg paresis claimed to be due to heart catheterization surgery performed by the VA Medical Center in New Port Richey, Florida in August 2007.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to December 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The Veteran had a hearing before the Board in May 2011 and the transcript is of record.

The claim was remanded in October 2011 in order to obtain and associate all outstanding VA treatment records with the claims file and to provide the Veteran with a VA opinion regarding the issue.  Review of the completed development reveals, at the very least, substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Thus, the Board is proceeding with its adjudication of the claim. 


FINDING OF FACT

The Veteran's left leg condition was not caused by the heart catheterization surgery he underwent at a VA hospital.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 1151 for left leg paresis have not been met. 38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.361 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  In this case, a pre-adjudication VCAA notice letter was sent to the Veteran in July 2008 prior to adjudication of the claim for compensation under § 1151 claim in January 2011.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  This letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The Veteran has not alleged that any error in notice exists.  Thus, the duty to notify has been fulfilled.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has obtained and associated with the claims file all identified relevant VA and private treatment records.  An attempt was made to obtain the Veteran's Social Security Administration (SSA) records, but a response indicated that these records were destroyed and further effort to find them would be futile.  

A VA medical opinion regarding the Veteran's claim was generated in October 2011.  When VA undertakes to provide an examination or obtain an opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board concludes that this opinion is wholly adequate, as it is predicated on a full reading of the medical records in the Veteran's claims file for pertinent history.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner also considered all of the relevant evidence of record and provided an explanatory rationale for the opinion generated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion in response to this § 1151 claim has been met.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

II. Standard of Review

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in detail, certainly not exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III. Entitlement to compensation under 38 C.F.R. § 1151

The Veteran claims he has left leg paresis as a result of a botched heart catheterization surgery at a VA hospital.

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a).

For claims, as here, filed on or after October 1, 1997, the veteran must show that the VA treatment in question resulted in additional disability and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97. 

In determining whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident in which the claimed disease or injury was sustained (i.e., medical examination, training and rehabilitation services, or work therapy), is compared to his condition after such treatment, examination or program has stopped.  38 C.F.R. § 3.361(b). 

Provided that additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the veteran's additional disability.  38 C.F.R. § 3.361(c)(1).  Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the medical treatment at issue without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Proximate cause may also be established where the veteran's additional disability was an event not reasonably foreseeable - to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32 (2013)).  See 38 C.F.R. § 3.361(d)(2).

In this case, the medical evidence indicates the Veteran underwent heart catheterization surgery on August 10, 2007 and consent was obtained the same day as the surgery.  Catheterization revealed triple vessel disease and severe peripheral vascular disease.  Before a repeat catheterization could be performed, the Veteran "had a pulmonary arrest for which code was called, and [the Veteran] was subsequently intubated."  The pulmonary arrest was suspected secondary to pneumonia and severe underlying chronic obstructive pulmonary disease.  VA treatment records further indicate the Veteran was agitated and made quick movements on the table disturbing the catheter site.  The Veteran was also suspected to have had a stroke during the procedure, but the Veteran would not sit still for a CT scan workup to confirm the stroke.  After the procedure, it is clear the Veteran suffered with left leg weakness and paresis.  Loss of leg function is a known risk of the procedure listed on the consent form signed by the Veteran.

The Veteran has variously alleged, including at his May 2011 Board hearing, that the doctor who performed this operation was a "new" doctor who admitted he never did the procedure before and was going to be "walked through it."  He has also stated that while he did in fact sign the consent form, he did so unknowingly and under the influence of medication immediately prior to his operation.  

The Veteran underwent a VA examination in November 2011.  There is indication that the Veteran's claims file was reviewed in totality.  The examiner noted the Veteran now suffered from left leg paresis.  The Veteran stated that he began experiencing pain in his left leg immediately following his catheterization procedure.  He described the pain as constant and stated spasms were present.  He further stated that there was near complete paresis of the left leg.  The examiner recorded that review of the VA records indicated that the Veteran underwent an acute myocardial infarction and "cardiac and respiratory arrest requiring resuscitation and ventilator support in the intensive care unit."  

The examiner provided a thorough examination of the Veteran.  His lower left leg exhibited severe pain, paresthesias, and numbness.  On muscle strength testing, his left knee extension, ankle plantar flexion, and ankle dorsiflexion were all affected, rated as active movement against gravity.  His left knee and ankle also had hypoactive reflexes.  His left leg had decreased sensation.  Every nerve tested (sciatic, external popliteal, musculocutaneous, anterior tibial, internal popliteal, posterior tibial, anterior crural, internal saphenous, obturator, external cutaneous, ilio-inguinal) in the lower left extremity exhibited mild, incomplete paralysis.  The Veteran's constant use of a wheelchair and walker were noted.  The examiner also noted that the Veteran exhibited palpable femoral and dorsalis pedis pulsis on the left side with no evidence of vascular compromise.  

The examiner then opined that the Veteran's left leg paresis was less likely than not a result of his cardiac catheterization procedure.  The examiner instead opined that the condition was most likely due to his cardiorespiratory arrest.  The examiner stated that the catheterization itself would not have caused the condition.  He further explained that, "[a]t best, a femoral nerve injury or femoral arterial thrombus could have resulted in a left lower extremity problem but there is no evidence to suggest this happened and his condition and examination today does not support this."  The examiner concluded by stating that he found no evidence of carelessness, negligence, or lack of proper skill or error in judgment on the part of the VA physicians.  

After review of the relevant evidence, the Board concludes that the Veteran is not entitled to benefits under 38 U.S.C.A. § 1151 as he has not established that the catheterization procedure actually caused his left leg condition.  In order for additional disability to be compensable, it must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005).  The additional disability must have been the result of injury flowing directly from the actual provision of care, treatment, or examination furnished by VA.  Loving, 19 Vet. App. at 101.  The mere fact that a claimant is harmed by an event that occurs coincidentally with VA care, treatment, or an examination is not sufficient to establish causation.  Mangham v. Shinseki, 23 Vet. App. 284, 287 (2009).  The relevant issue is whether VA's direct actions caused harm.  Mangham, 23 Vet. App. at 289.

The sole medical opinion of record opined against finding actual causation, meaning the examiner did not believe that the catheterization procedure itself, as performed by VA physicians, caused the Veteran's left leg condition.  Instead, he linked the condition to the cardiac and/or pulmonary arrest the Veteran experienced after the procedure, and stated there was an absence of evidence that one would expect to see to implicate the procedure.  See also December 2007 discharge summary (reflecting that pulmonary arrest was secondary to pneumonia  and severe underlying chronic obstructive pulmonary disease). The Board is assigning this opinion the most weight of the evidence of record, as the examiner was fully informed of pertinent facts of the case and provided a fully articulated opinion that is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran is not competent as a layperson to provide a nexus opinion regarding the etiology of his left leg paresis.  In this regard, as a lay person in the field of medicine, he does not have the training or expertise to render a competent opinion as to whether the condition is related to the treatment he received, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are 'medical in nature'); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus his opinion is outweighed by that of the VA examiner.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the 'authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence').  Furthermore, there is no indication that VA physicians failed to timely diagnose and properly treat the left leg condition.  See 38 C.F.R. § 3.361(c).

Even if he was able to establish actual causation, the evidence does not establish proximate causation.  The record clearly indicates that prior to his catheterization in August 2007, the Veteran signed a consent agreement at the VA facility for the procedure.  In the "known risks" section of the agreement, the following are listed: loss or loss of function of arm(s) or leg(s); chronic pain at the puncture site due to injury to a nerve near the artery; and damage to the artery caused by devices used to seal the puncture site in the leg artery, requiring surgery to repair the damage.  Thus, the Veteran cannot establish that his left leg paresis was not reasonable foreseeable.  

While the Veteran has alleged he heard the VA physician who performed the procedure state that he had never done so before, this by itself does not establish any carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the left leg condition.  The VA examiner indicated that there was no evidence of this based on the medical evidence of record.  

Therefore, as the preponderance of the evidence is against finding that the VA actually caused the Veteran's left leg paresis.  As such, the benefit-of-the-doubt doctrine is inapplicable and his claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2013).

In making this determination, the Board considered the Veteran's argument that the holding in Brown v Gardner, 513 U.S. 1151 (1994) entitles him to compensation.  In Brown v. Gardner, the Supreme Court held that the VA's interpretation of 38 U.S.C. § 1151 as encompassing only additional disability resulting from VA negligence or from accidents during treatment was unduly narrow.  Rather, it found that the statutory language of 38 U.S.C.A. § 1151 simply required a causal connection between VA hospitalization and additional disability, and that there needed to be no identification of "fault" on the part of VA.

In the present case, the Board has found that the Veteran had not established actual causation for his left leg condition.  As such, Brown v. Gardner would not be applicable to the present case.  Furthermore, effective on October 1, 1997, VA amended the provisions of 38 U.S.C.A. § 1151 to specifically include the requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 and Supp. 1997).  Thus, the Supreme Court's interpretation in that case was in reference to a prior version of 38 U.S.C.A. § 1151 and would not be relevant to the present case, as the Veteran filed his claim years after October 1997.


ORDER

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for left leg paresis is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


